Title: Thomas Jefferson to Wilson Cary Nicholas, 25 May 1809
From: Jefferson, Thomas
To: Nicholas, Wilson Cary


          Dear Sir   Monticello May 25. 09.
          I am sorry to hear of your attack of rheumatism both on your own account & that of the public, & as I think you will have to go on as soon as you are able.  I believe that immediately on the pacification with England, a vessel was dispatched to France for the Ultimatum of that government as I presume.  Turreau was earnest in giving assurances that Napoleon would revoke his decrees, considering Great Britain as having retraced her steps.  but as a contrary answer is possible, I suppose Congress will await the return of the vessel.  if she brings a determination to continue taking our vessels on the high seas, the question of War cannot on our part cannot but be brought on, because on his part it is all the war he can wage, and we may as well recieve the offers of the Floridas & Cuba, which will probably be made to us by their inhabitants. should the republican party think we might as well make war on our part also, they will for once probably have the concurrence of the federalists.  this question is too important to admit of your absence, & the importance of giving good support to the new admn is an additional reason for your going. as to the merit of the result of our measures against England, mr Madison is justly entitled to his full share of it, as he is of all the measures of my administration. our principles were the same, & we never differed sensibly in the application of it them. I am glad therefore that my enemies, & hope that my friends will do him justice as to this & all our other measures. we shall be happy to see you here on your passage, being affectionately & respectfully yours
          
            Th:
            Jefferson
        